Case 1:96-cr-00093-KD-C Document 63 Filed 08/10/20 Page 1 of 4                       PageID #: 49




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action No. 96-00093-KD-C
                                                  )
JOHNNIE WATTS,                                    )
                                                  )
       Defendant.                                 )

                                             ORDER

       This action is before the Court on Defendant Johnnie Watts’ Petition for Sentence

Reduction and/or Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) or pursuant to

the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136, §

12003(b)(2), 134 Stat. 281, 516 (doc. 62). Upon consideration, and for the reasons set forth

herein, the Petition pursuant to the CARES Act is DENIED. However, Watts is GRANTED

leave to file an Amended Petition pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), on or before

September 10, 2020 to address the deficiencies set forth herein. Watts is warned that failure

to file an amended petition will result in denial of the current Petition.

       I. Background

       In 1996, Watts was convicted by a jury of the offense of carjacking and using and

carrying a firearm during and in relation to that offense (doc. 20, order on jury trial). United

States District Judge Alex T. Howard sentenced Watts to a total term of imprisonment of 222

months (doc. 38, Judgment). The conviction and sentence were affirmed on appeal (doc. 49).

Watts is presently incarcerated at Federal Correctional Institution Edgefield. He is now 65 years

old. His estimated release date is August 6, 2021.

       II. Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)
Case 1:96-cr-00093-KD-C Document 63 Filed 08/10/20 Page 2 of 4                      PageID #: 50




       In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c)(1), as

amended by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier, may reduce the

term of imprisonment” after considering the [applicable] factors set forth in 18 U.S.C. §

3553(a)”, if the court finds that “extraordinary and compelling reasons warrant such a reduction”

and the reduction is “consistent with applicable policy statements issued by the [United States]

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391,

§ 603(b), 132 Stat. 5194, 5239.

       Watts states that he “exhausted all of his administrative remedies” (doc. 32, p. 3). He has

the burden to establish entitlement to consideration for compassionate release. See United States

v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the §

3582(c)(2) movant, bears the burden of establishing that a retroactive amendment has actually

lowered his guidelines range in his case.”). However, Watts does not meet his burden by simply

stating that he exhausted his administrative remedies. He should provide the Court with

evidence to support his statement.

       As to the merits, Watts cites to Policy Statement § 1B1.13 in the United States

Sentencing Guidelines, which is the applicable policy statement for 18 U.S.C. § 3582(c)(1)(A),

and the Application Notes, which list examples of extraordinary and compelling reasons that

could warrant consideration of a petition for compassionate release and other criteria. U.S.S.G. §

1B1.13 cmt. n. 1-5. Watts then states that he “does not pose a threat to any other person or to the

community” and that “evidence of rehabilitation from his own case file evidences ‘Extraordinary
Case 1:96-cr-00093-KD-C Document 63 Filed 08/10/20 Page 3 of 4                      PageID #: 51




and Compelling’ circumstances” (doc. 32, p. 2-4). He also states that he “meets the Medical

Condition and Family Circumstances”, he “has a verifiable medical condition”, he is “suffering

from serious physical and medical conditions”, and he “is also experiencing deteriorating

physical and/or mental health as a result of his age and physical condition” all as “reflected in

his medical file” (Id.). He also state sthat that the Covid-19 pandemic in combination with his

medical conditions provides extraordinary and compelling reasons other than those identified in

the Application Notes for compassionate release (Id.).

       Watts bears the burden of establishing that he is entitled to a reduction of his sentence

based on extraordinary and compelling reasons. See United States v. Hamilton, 715 F.3d at 337.

However, Watts simply listed certain criteria from the Policy Statement and then stated that he

met the criteria. Watts did not identify his medical condition or conditions and did not provide

any information from his medical file or his case file. In sum, there is no evidence or

information in the record from which the Court could determine whether Watts’ has met the

criteria for a reduction of sentence based on extraordinary and compelling reasons. He should

provide the Court with evidence to support his statements.

       III. CARES Act

       Watts also moves for release to serve the remainder of his sentence on home confinement

as implemented by the CARES Act (62). Previously, under 18 U.S.C. § 3624(c)(2), the Bureau

of Prisons had authority to “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” Under the CARES Act, effective

March 27, 2020, the BOP Director was permitted to lengthen the maximum amount of time a

prisoner may be placed in home confinement, in certain circumstances and during a specified

period of time after the declaration of national emergency due to Covid 19, if the Attorney
Case 1:96-cr-00093-KD-C Document 63 Filed 08/10/20 Page 4 of 4                     PageID #: 52




General found that emergency conditions would materially affect the functioning of the BOP.

CARES Act, Pub. L. 116-136, § 12003(b)(2).

       On April 3, 2020, Attorney General William Barr made this finding and gave the Director

authority to exercise this discretion. The Director was directed to “immediately review all

inmates who have COVID-19 risk factors, as established by the CDC, starting with the inmates

incarcerated at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where

you determine that COVID-19 is materially affecting operations.” Memorandum from Attorney

General William Barr to Director of Bureau of Prisons, Increasing Use of Home Confinement at

Institutions Most Affected by COVID-19 (April 3, 2020),

https://www.justice.gov/file/1266661/download

       However, the CARES Act did not give the Court authority to direct the BOP to consider

Watts for home confinement or direct the BOP to place him in home confinement. Under 18

U.S.C. § 3621(b), the BOP “shall designate the place of the prisoner’s confinement”. Therefore,

Watts’ motion for relief pursuant to the CARES Act is denied.

       DONE and ORDERED this 10th day of August 2020.


                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
